Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 11 is objected to because of the following informalities:  
The article “… a …” before the limitation of “n-type substrate” is incorrect.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-17, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (U.S. 2007/0120258 A1, hereinafter refer to Hayashi) in view of Ouyang et al. (U.S. 2014/0291765 A1, hereinafter refer to Ouyang) and Salcedo et al. (U.S. 2006/0151836 A1, hereinafter refer to Salcedo). 
Regarding Claim 1: Hayashi discloses an integrated circuit (see Hayashi, Figs.2-3 and 6 as shown below and ¶ [0002]) comprising:

    PNG
    media_image1.png
    896
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    668
    620
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    432
    721
    media_image3.png
    Greyscale

two parallel active zones (35/37) extending in a first direction that includes a p-type active zone (37) located in an n-type well (33) and an n-type active zone (35) located in a p-type well (32) and wherein the p-tvpe active zone (37) having channel regions is separated from the n-tvpe active zone (35) having channel regions along a second direction that is different from the first direction (see Hayashi, Figs.2 and 6 as shown above and ¶ [0067]- ¶ [0068]);
an n-type pick-up region (47) located in the n-type well (33) (see Hayashi, Figs.2 and 6 as shown above, ¶ [0067]- ¶ [0068], and ¶ [0074]);
a p-type pick-up region (46) located in the p-type well (32) (see Hayashi, Figs.2 and 6 as shown above and ¶ [0067]- ¶ [0068]), 
wherein the n-type pick-up region (47) and the p-type pick-up region (46) are separated from each other along the second direction (see Hayashi, Fig.2 as shown above); 
a first power rail (8) extending in the first direction, and wherein the p-type active zone (37) is between the first power rail (8) and the n-tvpe active zone (35) and separates the first power rail (8) from the n-tvpe active zone (35) (see Hayashi, Figs.2-3 as shown above); and
a second power rail (7) extending in the first direction, and wherein the n-tvpe active zone (35) is between the second power rail (7) from the p-type active zone (37) and separates the second power rail (7) from the p-type active zone (37) (see Hayashi, Figs.2-3 as shown above).
Hayashi is silent upon explicitly disclosing wherein an n-type pick-up region configured to have a first supply voltage;
a p-type pick-up region configured to have a second supply voltage, wherein the second supply voltage is lower than the first supply voltage;
a first power rail conductively connected with the n-tvpe pick-up region; and
a second power rail conductively connected with the p-type pick-up region.
Before effective filing date of the claimed invention the disclosed n-type pick-up region and p-type pick-up region were known to be connected to the first power rail and the second power rail, respectively in order to supply voltages to n-type pick-up region and p-type pick-up region to prevent latch-up.
For support see Ouyang, which teaches wherein an n-type pick-up region (307) configured to have a first supply voltage (see Ouyang, Figs.3-4 and ¶ [0035]);
a p-type pick-up region (310) configured to have a second supply voltage, wherein the second supply voltage is lower than the first supply voltage (see Ouyang, Figs.3-4, ¶ [0035], and ¶ [0044]);
a first power rail (Vdd) conductively connected with the n-tvpe pick-up region (307) (see Ouyang, Figs.3-4, ¶ [0035], and ¶ [0044]); and
a second power rail (Vss) conductively connected with the p-type pick-up region (310) (see Ouyang, Figs.3-4, ¶ [0035], and ¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Hayashi and Ouyang to enable the n-type pick-up region (307) and the p-type pick-up region (310) to be connected to the first power rail (Vdd) and the second power rail (Vss), respectively as taught by Ouyang in order to supply voltages to n-type pick-up region and p-type pick-up region to prevent latch-up (see Ouyang, Figs.3-4, ¶ [0035], and ¶ [0044]).
The combination of Hayashi and Ouyang is silent upon explicitly disclosing wherein in the first power rail and the second power rail not overlapped with the two parallel active zones.
Before effective filing date of the claimed invention the disclosed first power rail and the second power rail were known not overlapped with the two parallel active zones in order to obtain a protection device without gate reliability problems, a CMOS technology to be able to pass a high level of ESD current without latchup or damage, and operate and protect against ESD during extreme temperature conditions, variable pulse rise times and pulse widths, and that is reliable during very extreme operating conditions.
For support see Salcedo, which teaches wherein in the first power rail (PAD) and the second power rail (GND) not overlapped with the two parallel active zones (PLDD/NLDD) (see Salcedo, Fig.14, ¶ [0013], and ¶ [0015]).
PAD) and the second power rail (GND) not overlaping with the two parallel active zones (PLDD/NLDD) as taught by Salcedo in order to obtain a protection device without gate reliability problems, a CMOS technology to be able to pass a high level of ESD current without latchup or damage, and operate and protect against ESD during extreme temperature conditions, variable pulse rise times and pulse widths, and that is reliable during very extreme operating conditions (see Salcedo, Fig.14, ¶ [0013], and ¶ [0015]).   
Regarding Claim 3: Hayashi as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Hayashi and Ouyang further teaches wherein one or more conductive segments extending in the second direction and conductively connecting the n-type pick-up region (307) with the first power rail (Vdd) (see Ouyang, Fig.4).
Regarding Claim 4: Hayashi as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Hayashi and Ouyang further teaches wherein one or more conductive segments extending in the second direction and conductively connecting the p-type pick-up region (310) with the second power rail (Vss) (see Ouyang, Fig.4).
Regarding Claim 5: Hayashi as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Hayashi and Ouyang further teaches wherein the n-type pick-up region (307/47) is separated from the p-type pick-up region 310/46) by the two parallel active zones (see Hayashi, Figs.2-3 as shown above and see Ouyang, Fig.3).
Regarding Claim 6: Hayashi as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Hayashi and Ouyang further teaches wherein the two parallel active zones (37/35/317/309) are separated in by the n-type pick-up region (47/307) and the p-type pick-up region (46/310) (see Hayashi, Figs.2-3 as shown above and see Ouyang, Fig.3).
Regarding Claim 7: Hayashi as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Hayashi and Ouyang further teaches wherein an n-type carrier density in the n-type pick-up region (47/307) is higher than the n-type carrier density in the n-type well (33/301), and a p-type carrier density in the p-type pick-up region (46/310) is higher than the p-type carrier density in the p-type well (32/302) (see Hayashi, Figs.2-3 as shown above and see Ouyang, Fig.3).
Regarding Claim 8: Hayashi as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Hayashi and Ouyang further teaches wherein the n-type pick-up region (47/307) has a width extending in the first direction and has a height extending in the second direction, and wherein the height is less than 25% of the width (see Hayashi, Figs.2-3 as shown above and see Ouyang, Fig.3).
Regarding Claim 9: Hayashi as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Hayashi and Ouyang further teaches wherein the p-type pick-up region (46/310) has a width extending in the first direction and has a height extending in the second direction
Regarding Claim 10: Hayashi as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Hayashi and Ouyang further teaches wherein the p-type well (32/302) is a part of a p-type substrate (30/300) and the n-type well (33/301) is formed in the p-type substrate (30/300) (see Hayashi, Figs.2-3 as shown above and see Ouyang, Fig.3).
Regarding Claim 11: Hayashi as modified teaches an integrated circuit as set forth in claim 1 as above. The Modification of Salcedo further teaches wherein the n-type well (16) is a part of a n-type substrate (12/14) and the p-type well is formed in the n-type substrate (12/14) (see Salcedo, Fig.14, ¶ [0013], and ¶ [0015]).
Regarding Claim 12: Hayashi as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Hayashi and Ouyang further teaches wherein an analog cell including a circuit having transistors in the p-type active zone (37/305/306) and the n-type active zone (35/312/313) (see Hayashi, Figs.2-3 as shown above and see Ouyang, Fig.3).
Regarding Claim 13: Hayashi discloses an integrated circuit (see Hayashi, Figs.2-3 and 6 as shown above and ¶ [0002]) comprising:
two parallel active zones (35/37) extending in a first direction that includes a first-type active zone (35/37) in a second-type well (32/33) and a second-type active zone (35/37) in a first-type well (32/33) and wherein the first-type active zone (35/37) having channel regions is separated from the second-type active zone (35/37) having channel regions along a second direction that is perpendicular to the first direction (see Hayashi, Figs.2 and 6 as shown above and ¶ [0067]- ¶ [0068]);
7/8) extending in the first direction and configured to have a first voltage, and wherein the first-type active zone (35/37) is between the first power rail (7/8) and the second-type active zone (35/37) and separates the first power rail (7/8) from the second-type active zone (35/37) (see Hayashi, Figs.2 and 3 as shown above);
a second power rail (7/8) extending in the first direction and configured to have a second voltage, and wherein the second-type active zone (35/37) is between the second power rail (7/8) from the first-type active zone (35/37) and separates the second power rail (7/8) from the first-type active zone (35/37) (see Hayashi, Figs.2 and 3 as shown above);
two parallel cell boundaries extending in the second direction (see Hayashi, Figs.2 and 3 as shown above);
a first-type pick-up region (46/47), in the first-type well (32/33) and between the two parallel cell boundaries (see Hayashi, Figs.2 and 6 as shown above); and
wherein the first-type pick-up region (46/47) is separated from the two parallel active zones (35/37) along a direction that is different from the first direction (see Hayashi, Figs.2 and 3 as shown above).
Hayashi is silent upon explicitly disclosing wherein a first-type pick-up region conductively connected with the first power rail.
Before effective filing date of the claimed invention the disclosed n-type pick-up region and p-type pick-up region were known to be connected to the first power rail and the second power rail, respectively in order to supply voltages to n-type pick-up region and p-type pick-up region to prevent latch-up.
307/310) conductively connected with the first power rail (Vdd/Vss) (see Ouyang, Figs.3-4, ¶ [0035], and ¶ [0044]);
a first power rail (Vdd) conductively connected with the n-tvpe pick-up region (307) (see Ouyang, Figs.3-4, ¶ [0035], and ¶ [0044]); and
a second power rail (Vss) conductively connected with the p-type pick-up region (310) (see Ouyang, Figs.3-4, ¶ [0035], and ¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Hayashi and Ouyang to enable the n-type pick-up region (307) and the p-type pick-up region (310) to be connected to the first power rail (Vdd) and the second power rail (Vss), respectively as taught by Ouyang in order to supply voltages to n-type pick-up region and p-type pick-up region to prevent latch-up (see Ouyang, Figs.3-4, ¶ [0035], and ¶ [0044]).
The combination of Hayashi and Ouyang is silent upon explicitly disclosing wherein in the first power rail and the second power rail not overlapped with the two parallel active zones.
Before effective filing date of the claimed invention the disclosed first power rail and the second power rail were known not overlapped with the two parallel active zones in order to obtain a protection device without gate reliability problems, a CMOS technology to be able to pass a high level of ESD current without latchup or damage, and operate and protect against ESD during extreme temperature conditions, variable pulse rise times and pulse widths, and that is reliable during very extreme operating conditions.
PAD) and the second power rail (GND) not overlapped with the two parallel active zones (PLDD/NLDD) (see Salcedo, Fig.14, ¶ [0013], and ¶ [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Hayashi, Ouyang, and Salcedo to enable the first power rail (PAD) and the second power rail (GND) not overlaping with the two parallel active zones (PLDD/NLDD) as taught by Salcedo in order to obtain a protection device without gate reliability problems, a CMOS technology to be able to pass a high level of ESD current without latchup or damage, and operate and protect against ESD during extreme temperature conditions, variable pulse rise times and pulse widths, and that is reliable during very extreme operating conditions (see Salcedo, Fig.14, ¶ [0013], and ¶ [0015]).   
Regarding Claim 14: Hayashi as modified teaches an integrated circuit as set forth in claim 13 as above. The combination of Hayashi and Ouyang further teaches wherein a second-type pick-up region (46/47/310/307), in the second-type well (32/33/302/301) and between the two parallel cell boundaries, conductively connected to the second power rail (Vdd/Vss) (see Hayashi, Figs.2-3 as shown above and see Ouyang, Fig.3).
Regarding Claim 15: Hayashi as modified teaches an integrated circuit as set forth in claim 13 as above. The combination of Hayashi and Ouyang further teaches wherein the first-type well (33/301) is n-type and the second-type well (32/302) is p-type (see Hayashi, Figs.2-3 as shown above and see Ouyang, Fig.3), and 

Regarding Claim 16: Hayashi as modified teaches an integrated circuit as set forth in claim 13 as above. The combination of Hayashi and Ouyang further teaches wherein the first-type well (32/302) is p-type and the second-type well (33/301) is n-type (see Hayashi, Figs.2-3 as shown above and see Ouyang, Fig.3), and 
wherein the second voltage is a first supply voltage and the first voltage is a second supply voltage is lower than the first supply voltage (see Ouyang, Fig.3). 
Regarding Claim 17: Hayashi as modified teaches an integrated circuit as set forth in claim 13 as above. The combination of Hayashi and Ouyang further teaches wherein an analog cell including a circuit having transistors in the first-type active zone and the second-type active zone (see Hayashi, Figs.2-3 as shown above and see Ouyang, Fig.3).
Regarding Claim 21: Hayashi discloses an integrated circuit (see Hayashi, Figs.2-3 and 6 as shown above and ¶ [0002]) comprising: 
two parallel active zones (35/37) extending in a first direction that includes a p-type active zone (37) located in an n-type well (33) and an n-type active zone (35) located in a p-type well (32) and wherein the p-tvpe active zone (37) having channel regions is separated from the n-tvpe active zone (35) having channel regions along a second direction that is different from the first direction (see Hayashi, Figs.2 and 6 as shown above and ¶ [0067]- ¶ [0068]);
47), in the n-type well (33), forming a first guard-ring surrounding the p-type active zone (37) (see Hayashi, Figs.2 and 6 as shown above, ¶ [0067]- ¶ [0068], and ¶ [0074]);
a p-type pick-up region (46), in the p-type well (32), forming a second guard-ring surrounding the n-type active zone (35) (see Hayashi, Figs.2 and 6 as shown above, ¶ [0067]- ¶ [0068], and ¶ [0074]);
wherein the n-type pick-up region (47) and the p-type pick-up region (46) are separated from each other along the second direction (see Hayashi, Figs.2 and 6 as shown above); 
a first power rail (8) extending in the first direction, and wherein the p-type active zone (37) is between the first power rail (8) and the n-tvpe active zone (35) and separates the first power rail (8) from the n-tvpe active zone (35) (see Hayashi, Figs.2-3 as shown above); and
a second power rail (7) extending in the first direction, and wherein the n-tvpe active zone (35) is between the second power rail (7) from the p-type active zone (37) and separates the second power rail (7) from the p-type active zone (37) (see Hayashi, Figs.2-3 as shown above).
Hayashi is silent upon explicitly disclosing wherein an n-type pick-up region configured to have a first supply voltage;
a p-type pick-up region configured to have a second supply voltage, wherein the second supply voltage is lower than the first supply voltage;
a first power rail conductively connected with the n-tvpe pick-up region; and
a second power rail conductively connected with the p-type pick-up region.

For support see Ouyang, which teaches wherein an n-type pick-up region (307) configured to have a first supply voltage (see Ouyang, Figs.3-4 and ¶ [0035]);
a p-type pick-up region (310) configured to have a second supply voltage, wherein the second supply voltage is lower than the first supply voltage (see Ouyang, Figs.3-4, ¶ [0035], and ¶ [0044]);
a first power rail (Vdd) conductively connected with the n-tvpe pick-up region (307) (see Ouyang, Figs.3-4, ¶ [0035], and ¶ [0044]); and
a second power rail (Vss) conductively connected with the p-type pick-up region (310) (see Ouyang, Figs.3-4, ¶ [0035], and ¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Hayashi and Ouyang to enable the n-type pick-up region (307) and the p-type pick-up region (310) to be connected to the first power rail (Vdd) and the second power rail (Vss), respectively as taught by Ouyang in order to supply voltages to n-type pick-up region and p-type pick-up region to prevent latch-up (see Ouyang, Figs.3-4, ¶ [0035], and ¶ [0044]).
The combination of Hayashi and Ouyang is silent upon explicitly disclosing wherein in the first power rail and the second power rail not overlapped with the two parallel active zones.

For support see Salcedo, which teaches wherein in the first power rail (PAD) and the second power rail (GND) not overlapped with the two parallel active zones (PLDD/NLDD) (see Salcedo, Fig.14, ¶ [0013], and ¶ [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Hayashi, Ouyang, and Salcedo to enable the first power rail (PAD) and the second power rail (GND) not overlaping with the two parallel active zones (PLDD/NLDD) as taught by Salcedo in order to obtain a protection device without gate reliability problems, a CMOS technology to be able to pass a high level of ESD current without latchup or damage, and operate and protect against ESD during extreme temperature conditions, variable pulse rise times and pulse widths, and that is reliable during very extreme operating conditions (see Salcedo, Fig.14, ¶ [0013], and ¶ [0015]).   
Regarding Claim 23: Hayashi as modified teaches an integrated circuit as set forth in claim 21 as above. The combination of Hayashi and Ouyang further teaches wherein the n-type pickup region (307) is configured to have a first supply voltage, and 310) is configured to have a second supply voltage which is lower than the first supply voltage (see Ouyang, Figs.3-4, ¶ [0035], and ¶ [0044]).
Regarding Claim 24: Hayashi as modified teaches an integrated circuit as set forth in claim 21 as above. The combination of Hayashi and Ouyang further teaches wherein the p-type well (32/302) is a part of a p-type substrate (30/300) and the n-type well (33/301) is formed in the p-type substrate (30/300) (see Hayashi, Figs.2-3 as shown above and see Ouyang, Fig.3).
Regarding Claim 25: Hayashi as modified teaches an integrated circuit as set forth in claim 21 as above. The Modification of Salcedo further teaches wherein the n-type well (16) is a part of an n-type substrate (12/14) and the p-type well is formed in the n-type substrate (12/14) (see Salcedo, Fig.14, ¶ [0013], and ¶ [0015]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



















/BITEW A DINKE/Primary Examiner, Art Unit 2896